Citation Nr: 0013586	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-10 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pseudofolliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1977.  The DD Form 214 indicates that character of service 
was general under honorable conditions.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for major depressive disorder and the RO determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for pseudofolliculitis barbae.  

The Board notes that in a VA Form 9 dated May 1998, the 
veteran indicated that he would appear personally before the 
Board at a hearing in Washington, D.C.  In subsequent VA Form 
9's, submitted in June 1998 and August 1998, the veteran 
indicated that he desired a hearing before a member of the 
Board sitting at the local VA office.  Thereafter, the 
veteran was scheduled for a travel board hearing and 
notification of the date and time of that hearing was sent to 
his latest address of record.  However, he failed to report 
for that hearing and the reasons therefor are not indicated 
in the record.  As the veteran was afforded an opportunity 
for a hearing before the Board in accordance with his request 
and he failed to report for that hearing or provide reasons 
regarding his absence, the Board has construed his failure to 
report as a withdrawal of his hearing request in accordance 
with 38 C.F.R. § 20.704(d) (1999).  

The Board also notes that by a separate rating decision dated 
January 1999, service connection was denied for post-
traumatic stress disorder (PTSD).  The record does not 
indicate that the veteran has initiated an appeal of that 
decision via the submission of a notice of disagreement.  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues. Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue. Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  As such, the Board does not 
have jurisdiction of a claim for service connection for PTSD 
at this time.  In noting the lack of jurisdiction, the Board 
also notes that there is no competent evidence that the 
veteran has PTSD.  Therefore, the claim would have been not 
well grounded.  In light of the absence of evidence to 
support the claim, the decision of the veteran to not 
continue the issue is understandable.


FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis of 
major depressive disorder.  

2.  In November 1993, the RO denied service connection for 
pseudofolliculitis barbae by finding that the evidence did 
not show that the veteran's developmental pseudofolliculitis 
barbae was permanently aggravated by his military service.  
The veteran did not initiate an appeal of the November 1993 
decision within one year following notification thereof.  

3.  The additional documentation submitted since November 
1993, consisting entirely of statements by the veteran on 
appeal, is redundant and does not bear directly and 
substantially upon the specific matter under consideration; 
nor has the veteran submitted new documentation which is so 
significant that it must be considered in order to fairly 
decide the merits of a claim for service connection for 
pseudofolliculitis barbae.  


CONCLUSIONS OF LAW

1.  The claim for service connection for major depressive 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999).  

2.  The RO's November 1993 decision denying service 
connection for pseudofolliculitis barbae is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

3.  The additional documentation submitted since November 
1993 does not constitute new and material evidence which is 
sufficient to reopen a claim for service connection for 
pseudofolliculitis barbae, and the claim is not reopened.  
8 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that while some of the service medical 
records are available, the attempts made to obtain the 
veteran's complete service medical record file have been 
unsuccessful.  In addition, portions of the available medical 
records are illegible.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991).  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).

Service connection

The veteran contends that service connection is warranted for 
major depressive disorder.  According to 38 U.S.C.A. § 1131 
(West 1991 & Supp. 1999), service connection may be granted 
for disability due to a disease or injury incurred in or 
aggravated by service.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  Epps, 
supra.

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  

Having reviewed the record, the Board is of the opinion that 
the veteran has failed to present evidence of a well grounded 
claim for service connection for major depressive disorder.  
Specifically, there is no competent evidence which indicates 
a current diagnosis of or treatment for a major depressive 
disorder or any other acquired psychiatric disorder.  In 
order to warrant a grant of service connection, a claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  As the 
veteran has failed to present evidence showing the current 
manifestation of the claimed disability, the requirements for 
a well grounded claim have not been satisfied.  

The Board is aware that a February 1993 discharge summary 
shows an Axis II diagnosis of personality disorder; however, 
a personality disorder is not a disease or injury within the 
meaning of the applicable legislation pertaining to service 
connection.  In other words, a personality disorder is not 
considered a disability due to disease or injury for which a 
grant of service connection is available.  See 38 C.F.R. 
§ 3.303(c)(1999).  (As to the personality disorder, the Board 
was clearly correct in its finding that such disorders are 
developmental in nature, and, therefore, not entitled to 
service connection.  Regulatory authority provides that 
personality disorders will not be considered as disabilities 
under terms of the schedule.  See 38 C.F.R. §§ 4.9, 4.127 
(1991).  Therefore, as a matter of law there is no 
compensable rating disability. Beno v. Principi, 3 Vet. App. 
434 (1992).)  The record also establishes that the veteran 
complained of a personality clash during service and that an 
examiner noted that there was a psychological conflict.  
However, no competent professional has established that such 
complaints or observations were indicative of a chronic 
acquired disorder at that time, and there remains an absence 
of evidence of an acquired disability post service.  Savage 
v. Gober, 10 Vet. App. 489 (1997).

The Board also notes that the veteran has reported that he 
suffers from depression and mental stress related to his skin 
condition and harassment by his superiors during basic 
training.  The veteran is competent to report on signs and 
symptomatology of which he has personal knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as a layman the 
appellant is not competent to offer opinions on medical 
causation and diagnosis and moreover, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the fact that there is no competent evidence of a 
current diagnosis of major depressive disorder or any other 
psychiatric disability, the Board finds that the veteran has 
failed to present evidence of a well grounded claim.  
Accordingly, the claim for service connection for major 
depressive disorder must be denied.  

The Board acknowledges that by finding the claim for service 
connection for major depressive disorder to be not well 
grounded, this issue has been decided on a different legal 
basis than that utilized by the RO in the original rating.  
When the Board addresses a question that has not been 
addressed by the RO, inquiry is required as to whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby. See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the appellant has not been prejudiced by this 
decision, as the Board has considered the same law and 
regulations and merely concludes that the appellant did not 
meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza, 
supra, and therefore, the same result has been reached.  

The Board notes that the veteran has indicated that he has 
treatment records showing that he suffers from depression 
which is related to his period of active service and 
specifically to a skin disorder and harassment by his 
superiors.  As noted, attempts to obtain additional service 
medical records have been unsuccessful, and furthermore, the 
veteran has not specifically indicated that he has received 
treatment from or is followed by VA for depression.  In 
addition, on his September 1997 claim, he left blank the 
spaces regarding the location of post-service treatment for 
the claimed disabilities.  The veteran is reminded that at 
such time as additional pertinent service medical records or 
additional relevant evidence becomes available, he may submit 
such evidence as a basis for reopening his claim.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
the case at hand, the Board finds that the RO fulfilled this 
obligation in the July 1998 Statement of the Case, in which 
the veteran was notified that service medical records showed 
no findings regarding the claimed disability and no mental 
diagnoses were shown in the post-service hospital reports.  

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule. See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in 
the context of a well-grounded claim the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


New and material evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1103 (1999).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the law as it pertains to the submission of new and 
material evidence and offered guidance as to how the Court of 
Appeals for Veterans Claims (Court) should review such 
determinations made by the Board.  First, the Federal Circuit 
invalidated the test adopted by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), i.e., that evidence 
was new and material sufficiently to reopen a claim if the 
evidence, when considered with the other evidence, would 
raise a reasonable possibility of changing the outcome.  

The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) (1999) as the appropriate standard 
for determining whether new and material evidence had been 
submitted.  In recent decisions and in light of the holding 
in Hodge, the Court has set forth a three-step analysis which 
must be applied when a veteran seeks to reopen a final 
decision based on new and material evidence. See Hodge, 
supra; Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well- grounded under 38 U.S.C.A. § 5107(a).  In making 
this determination, all of the evidence of record is to be 
considered and presumed to be credible. Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1999).  

Prior RO decision

In November 1993, the RO denied service connection for 
pseudofolliculitis barbae. At the time of that decision, the 
RO considered the available service medical records, reports 
of post-service VA hospitalizations, and statements by the 
veteran.  

While portions of the available service medical records are 
illegible, diagnosis and treatment for pseudofolliculitis 
barbae is shown during the veteran's period of active 
service.  A March 1977 medical record shows a diagnosis of 
pseudofolliculitis barbae.  In May 1977, the veteran reported 
that he was being harassed by his seniors due to his skin 
condition.  It was also noted that he was fully qualified for 
his assigned duty with the exception of his beard condition, 
and that this problem was creating a psychological conflict.  
An August 1977 dermatology consultation report shows that the 
dermatologist concurred with the impression of 
pseudofolliculitis barbae and administrative separation was 
recommended as the veteran had tried various means of 
handling this problem without success.  

In a statement received in January 1993, the veteran 
indicated that he was a patient at the VAMC in Buffalo, New 
York, because of skin irritation, for which his physician had 
told him that there was no cure.  The January 1993 VA 
hospital report shows that the veteran was admitted for 
treatment of severe cocaine dependence and severe alcohol 
dependence.  At the time of admission, he gave a history of 
depression due to a skin condition.  No diagnosis for a skin 
disorder is shown.  A February 1993 discharge summary shows 
an Axis III diagnosis of folliculitis.  

In making its November 1993 decision, the RO found that 
pseudofolliculitis barbae was considered to be developmental 
condition, and that the evidence of record did not show that 
the developmental condition was permanently aggravated by the 
veteran's period of active service.  In addition, while there 
was evidence of a current diagnosis of folliculitis, there 
were no current clinical findings regarding such a condition.  
In other words, while the evidence demonstrated a current 
diagnosis of the claimed disability and the manifestation of 
that disability during active service, there was no there was 
no evidence showing aggravation of the developmental 
condition of pseudofolliculitis barbae during the veteran's 
period of active service.  

By letter dated December 1993, the veteran was notified that 
the claim for service connection for pseudofolliculitis 
barbae had been denied.  As an appeal of the November 1993 
decision was not initiated within one year following 
notification thereof, the November 1993 decision became 
final.  


Evidence submitted since November 1993

As noted, the RO's November 1993 decision is final.  Thus, 
the Board must review the additional evidence submitted since 
November 1993 in order to determine whether there is new and 
material evidence which is sufficient to reopen a claim for 
service connection for pseudofolliculitis barbae.  The only 
relevant evidence with regard to this claim which has been 
received since November 1993 consists of statements by the 
veteran on appeal.  

In a May 1993 VA Form 9 (accepted as a notice of 
disagreement) which was received in May 1998, the veteran 
indicated that he got pseudofolliculitis barbae while in the 
military and his face still bumps and remains extremely sore 
until hair follicles grow back.  He indicated that he has a 
private dermatologist from whom he obtains medication.  In a 
VA Form 9 received in June 1998, the veteran indicated that 
he had evidence from the VAMC's in Buffalo, Shreveport, 
Overton Brooks, and Alexandria.  He also indicated that he 
had a profile in service, he couldn't shave, and he was 
harassed by his supervisors.  In a VA Form 9 submitted in 
August 1998, the veteran reiterated that he was seeing a 
private physician for pseudofolliculitis barbae and that he 
was discharged as a result of a shaving profile while on 
active duty, during which time he was continually harassed by 
his supervisors.  

Having reviewed the record, the Board has concluded that the 
additional documentation submitted since November 1993 does 
not constitute new and material evidence which is sufficient 
to reopen a claim for service connection for 
pseudofolliculitis barbae.  Specifically, the veteran's 
additional statements (such as that he was diagnosed with 
folliculitis barbae while on active duty; that discharge was 
recommended as a result of a shaving profile; and that he was 
harassed by his supervisors while on active duty) are a mere 
reiteration of facts (as shown in the service medical 
records) which the RO considered at the time of its earlier 
decision in November 1993.  As such, these additional 
statements are redundant and cannot be considered new 
evidence.  Furthermore, the veteran's assertion of current 
diagnosis and treatment for the claimed skin disorder by a 
private dermatologist is also redundant, as a current 
diagnosis of folliculitis was of record at the time of the 
RO's original decision.  

As such, it is the Board's conclusion that the veteran has 
not presented any new evidence regarding the claim for 
service connection for pseudofolliculitis barbae.  In 
addition, the additional documentation does not include new 
information which bears directly and substantially upon the 
specific matter under consideration; nor has the veteran 
presented any additional evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of a claim for service connection for 
pseudofolliculitis barbae.  Accordingly, the Board finds that 
new and material evidence has not been presented and the 
petition to reopen the claim for service connection for 
pseudofolliculitis barbae must be denied.  

Because the Board has determined that the appellant has not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for tinnitus 
nor whether VA has fulfilled its duty to assist. See Winters, 
12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. See Robinette v. Brown, 8 Vet. App. 69 
(1995). Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the Statement of 
the Case in June 1998, which provided the law and regulations 
pertaining to new and material evidence. 

Prior Stated Reason for Denial

The Board is aware that the RO denied service connection on 
the basis that the condition was a developmental disorder.  
The RO did not support that determination and our review of 
the decisions of the Court finds no support for that 
conclusion.  Rather, the Court has established that the 
disorder is a bacterial disorder.  Butts v. Brown, 5 Vet. App 
532 (1993).  However, in view of the fact that there is a 
remarkable lack of evidence of continuity of symptomatology, 
the stated reason for the denial is harmless error.  Butts v. 
Brown, 5 Vet. App 532 (1993).  


ORDER

Service connection for major depressive disorder is denied.

The petition to reopen the claim for service connection for 
pseudofolliculitis barbae 
is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

